Citation Nr: 1622896	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  07-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include asbestosis.

2.  Entitlement to service connection for arthritis of the right hip, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for arthritis of the left hip, to include as secondary to service-connected disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1966 to July 1968 and from August 1969 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a Board hearing in February 2010, but in January 2010, the Veteran submitted a written request that his hearing be cancelled.

The Board remanded the Veteran's claims in April 2011, March 2014 and December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pulmonary Disorder

The Veteran initially filed a claim for entitlement to service connection for asbestosis in March 2004 and in the March 2014 Board remand, the Board recharacterized the issue on appeal as for entitlement to service connection for a pulmonary disorder.  The Veteran has contended that he was exposed to asbestos while in-service and has provided multiple statements explaining the circumstances of the reported exposure.  See, e.g., September 2004 Veteran Statement.  Regarding the Veteran's Military Occupational Specialty (MOS), the Veteran has reported that he was a deck seaman from July 1966 until April 1968, at which time he was advanced from a seamen to a yeomen third class.  See October 2006 Veteran Statement.  Multiple of the Veteran's DD-214s referenced the Veteran's specialty as a yeoman and an April 1968 entry in the Veteran's personnel records referenced the Veteran being advanced to YN3, presumably a reference to yeoman third class.  The Board notes that, with respect to claims involving asbestos exposure, there is no specific statutory or regulatory guidance, but the VA Adjudication Procedures Manual, the M21-1, contains relevant provisions, which includes a table that characterizes the probability of exposure to asbestos for various MOSs, ranging from minimal to highly probable.  See M21-1, Part IV, Subpart ii, 1.I.3.c.  Both seaman and yeoman are categorized as having a probability of exposure of minimal.  The M21-1 instructs that if a MOS is categorized in the referenced table as minimal, probable or highly probable to "concede asbestos exposure for purposes of scheduling an examination."  See M21-1, Part IV, Subpart ii, 1.I.3.e.  As such, for purposes of the below requested VA opinions, asbestos exposure is conceded. 

The most recent December 2015 Board remand ordered a VA pulmonary examination, which was conducted in February 2016, and also requested multiple opinions.  Upon review, the provided opinions are inadequate for the reasons discussed below and remand is therefore required for a new VA opinion, as outlined in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

First, the December 2015 remand requested an opinion addressing whether asbestosis was "an appropriate diagnosis" and specifically asked the medical professional to discuss an "October 2000 diagnosis of asbestosis."  This was in reference to a private medical record from Dr. R.B that included an impression, with explanation and reference to a chest x-ray and pulmonary function tests (PFT), that the Veteran "has within a reasonable degree of medical certainty mild asbestosis."  The provided February 2016 opinion referenced various test results and stated that "there is no official diagnosis of asbestosis ever made, it was suspected" and referenced the October 2000 private medical record from Dr. R.B. and quoted the previously cited language before stating that "the diagnosis of asbestosis was not made."  It is not clear to the Board why the October 2000 private medical record, which again included the statement that the Veteran "has within a reasonable degree of medical certainty mild asbestosis," was not considered by the examiner to not be a diagnosis of asbestosis.  In addition, a May 2004 pulmonary function report, which the Board notes is during the current appeal period (dating to approximately March 2004), was not referenced or discussed in the February 2016 opinion.  This medical record contained PFT results and included a heading stating "Diagnosis: asbestosis."  In light of the provided opinion stating that "there is no official diagnosis of asbestosis ever made," a new VA opinion is required that considers and addresses the October 2000 private medical record from Dr. R.B. and the May 2004 pulmonary function report.

Second, the December 2015 remand requested an opinion addressing whether "[o]ther than asbestosis, is there an appropriate diagnosis for the pulmonary pathology claimed by the Veteran" and instructed the medical professional to "[d]iscuss the May 2005 VA examination diagnosis of COPD and the dyspnea associated with the service-connected sinusitis/rhinitis."  The provided February 2016 opinion stated "[r]egarding pulmonary pathology [V]eteran PFT with normal flow, not appears COPD."  This statement appears to be in reference to PFT results conducted in February 2016 for the VA examination.  The opinion also stated, when referencing the October 2000 private medical record from Dr. R.B., "not see evidence of a COPD diagnosis."  The opinion additionally stated that "at this time not see active lung problem."  While the Veteran may not have been found to have had COPD at the February 2016 VA examination, the May 2005 VA examination report contained PFT results and included a diagnosis of COPD with associated dyspnea.  The Board notes that the requirement that a veteran have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the May 2005 VA examination report and the provided diagnosis of COPD with associated dyspnea remains relevant to the Veteran's claim and the failure of the February 2016 VA opinion to discuss such renders the provided opinion inadequate.  

Third, the December 2015 remand requested various opinions addressing, essentially, whether any diagnosed pulmonary pathology other than asbestosis was related to the Veteran's active service, to include asbestos exposure.  As noted above, the February 2016 VA opinion stated that "at this time not see active lung problem."  The February 2016 Respiratory Conditions Disability Benefits Questionnaire (DBQ), however, noted a diagnosis of benign or malignant neoplasm or metastases of respiratory system, specifically noting lung nodules and pleural base nodule.  The February 2016 VA opinion also cited the results of a June 2014 CT scan as noting three nodules in the bilateral lung fields.  No opinion, however, was provided addressing the etiology of the lung nodules, or of the previously referenced May 2005 COPD with associated dyspnea diagnosis, and the failure to discuss such renders the February 2016 VA opinion inadequate.

Fourth, the December 2015 remand requested an opinion addressing secondary service connection for any diagnosed pulmonary pathology other than asbestos as secondary to service-connected rhinitis and/or chronic maxillary sinusitis.  The February 2016 VA opinion included a negative opinion addressing "aggravation from [Ear, Nose and Throat] problem."  As referenced, the February 2016 VA opinion found that there was not an active lung problem and so it is not clear as to what disability this opinion was in regards to.  In addition, the provided rationale referenced "no prescribed ENT or lung medications" and "no complaints about [ENT] except congestion."  These statements are contrary to the evidence of record, which indicated the presence of symptoms and medication taken related to the Veteran's ENT.  For example, a July 2012 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ noted sinus headaches, coughing up bloody mucus plugs, perennial symptoms and non-incapacitating episodes of sinusitis characterized by headache, pain and purulent discharge or crusting.  Additionally, while noting that there were no prescribed or daily medications or nasal sprays, it was also noted that the Veteran used Sudafed as needed for symptoms and nasal saline washes.  In this regard, the most recent VA primary care treatment note of record from November 2015 VA listed as an active outpatient medicine pseudoephedrine for the Veteran's sinuses.  Based on the foregoing, the February 2016 VA opinion addressing secondary service connection was also inadequate. 

Bilateral Hip Disabilities

The most recent December 2015 Board remand ordered a VA joints examination with respect to the Veteran's hips, which was conducted in February 2016, and also requested multiple opinions.  Upon review, the provided opinion addressing secondary service connection is inadequate for the reasons discussed below and remand is therefore required for a new VA opinion, as outlined in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Specifically, the December 2015 Board remand requested an opinion addressing secondary service-connect with respect to the Veteran's service-connected lumbar spine disorder (lumbar spondylosis with history of radiculopathy and lumbar strain), bilateral foot disorder (bilateral plantar fasciitis with bilateral great metatarsal region degenerative joint disease and left calcaneal osteophytosis) and/or bilateral knee disorder (arthritis of the right and left knees).  A February 2016 Hip and Thigh Conditions DBQ noted a diagnosis of bilateral osteoarthritis.  A February 2016 VA opinion stated that "[i]t does not feel his hip and back...and feet...has any causal/effect relationship."  Initially, this opinion does not reference or discuss the role of the Veteran's service-connected bilateral knee disorder, as specifically requested by the December 2015 Board remand.  In addition, it does not appear aggravation was addressed, as the language of "causal/effect relationship" does not clearly encompass aggravation.  Moreover, it is not clear as to the basis (e.g., whether medical literature indicates a lack of a relationship) of the statement that the examiner "does not feel his hip and back...and feet...has any causal/effect relationship."  As such, the Board concludes that the February 2016 VA opinion addressing secondary service connection is inadequate.

In addition, the December 2015 Board remand instructed that "[i]f arthritis is diagnosed, the examiner is also requested to address whether arthritis was present within one year of the Veteran's discharge from active service in July 1993."  As noted, a diagnosis of bilateral arthritis was provided by the February 2016 examiner.  Beyond noting a date of diagnosis (1997 for the Veteran's left hip and 2012 for the right hip), the opinion did not address this request.  As such, on remand, the requested opinion must address this issue in order to substantially comply with the December 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).
      

All Conditions    

While on remand, all outstanding VA treatment records must be obtained.                   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from November 2015).

2.  With respect to the Veteran's pulmonary disorder claim, obtain a VA opinion from a medical professional other than who provided the February 2016 VA opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any pulmonary disorder present during the appeal period (dating to approximately March 2004), had its clinical onset during active service or is related to any in-service disease, event, or injury, to include reported asbestos exposure.  The examiner is instructed that, for purposes of the requested opinion, asbestos exposure is conceded.  

The medical professional must address whether the Veteran has had asbestosis at any point during the appeal period and, if so, provide an opinion in response to item "a."  While review of the entire claims folder is required, attention is invited to an October 2000 private medical record from Dr. R.B that included an impression, with explanation and reference to a chest x-ray and PFTs, that the Veteran "has within a reasonable degree of medical certainty mild asbestosis."  See VBMS, Medical Treatment Record - Non-Government Facility, Receipt Date 10/6/2000, (report); Medical Treatment Record - Non-Government Facility, Receipt Date 3/31/04, (x-ray); Medical Treatment Record - Non-Government Facility, Receipt Date 3/31/04, (PFT).   

Further attention is invited to a May 2004 pulmonary function report that contained PFT results and included a heading stating "Diagnosis: asbestosis."  See VBMS, CAPRI, Receipt Date 1/13/2016.

The medical professional must also provide an opinion in response to item "a" for any pulmonary disorder present during the appeal period other than asbestos.  Attention is invited to the May 2005 VA examination report that contained PFT results and included a diagnosis of COPD with associated dyspnea and to the February 2016 Respiratory Conditions DBQ and opinion that referenced lung nodules.  With respect to the lung nodules, attention is invited to the Veteran's August 2014 statement that he received a chest x-ray in Portsmouth, Virginia in-service and was told that he had a black spot on his lungs and that he was never given any diagnosis (the Board notes that the only apparent chest x-ray from Portsmouth, Virginia referenced in the service treatment records was found on an April 1987 annual examination report, which noted no significant abnormalities; in addition, an x-ray report accompanying a post-service October 1993 VA examination noted chest x-ray impression of "[s]light increase in density in the right paratracheal region which is feld to be due to overlapping of shadows").   

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any pulmonary disorder present during the appeal period (dating to approximately March 2004) is due to or caused by the Veteran's service-connected rhinitis and/or chronic maxillary sinusitis.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any pulmonary disorder present during the appeal period (dating to approximately March 2004) is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected rhinitis and/or chronic maxillary sinusitis.

As outlined under item "a," opinions must be provided in response to items "b" and "c" addressing any pulmonary disorder present during the appeal period, including (if appropriate) asbestosis, COPD with associated dyspnea and lung nodules.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  With respect to the Veteran's bilateral hip claim, obtain a VA opinion from a medical professional other than who provided the February 2016 VA opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any bilateral hip disability present during the appeal period (dating to approximately March 2004) is due to or caused by the Veteran's service-connected lumbar spine disorder (lumbar spondylosis with history of radiculopathy and lumbar strain), bilateral foot disorder (bilateral plantar fasciitis with bilateral great metatarsal region degenerative joint disease and left calcaneal osteophytosis) and/or bilateral knee disorder (arthritis of the right and left knees).

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any bilateral hip disability present during the appeal period (dating to approximately March 2004) is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected lumbar spine disorder, bilateral foot disorder and/or bilateral knee disorder.

With respect to items "a" and "b," while review of the entire claims folder is required, attention is invited to the evidence indicating that the Veteran's service-connected disabilities have, at least at times, impacted his ability to ambulate.  For example, a January 2008 VA treatment noted the Veteran as walking with minor difficulty due to back pain, a June 2010 VA treatment note referenced the Veteran as walking with a limp today and referenced his knee as being too painful and requiring an injection the previous week and in a September 2004 statement the Veteran referenced that for approximately four years his back and down the right side of his leg "has been giving me hell to the point" where he "many times" had to limp to one side to ease the pain.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that arthritis in the hips was present within one year of the Veteran's discharge from active service in July 1993. 

While review of the entire claims folder is required, attention is invited to a February 1997 VA x-ray report, which noted a clinical history of left hip pain, and noted an impression of mild degenerative changes of the left hip.   

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




